Title: To Benjamin Franklin from [Duportail], 25 January 1777
From: Duportail, Louis Lebègue de Presle
To: Franklin, Benjamin


Monsieur
paris ce 25 janvier 1777
La Cour me permet d’executer mon projet et même en faveur de ce voyage et pour me recompenser d’un grand travail pour le Corps qui vient d’être terminé, elle me donne le tître de lieutenant-colonel du Corps Royal du genie, comme j’auray l’honneur de vous le faire voir par le congé que je dois recevoir sous deux ou trois jours. C’est parce que j’avois lieu d’esperer cette grace que j’avois mis pour premiere condition que le gouvernement americain me donneroit un grade superieur à celuy que j’aurois en france au moment du depart. Ainsi puisque c’est celuy de lieutenant-colonel je demande donc chèz vous le rang de colonel. Comme j’ai obtenu pour mr. de laumoy mon premier compagnon de voyage le tître de major, je demande pour luy chèz vous le grade de lieutenant-colonel et pour mr. de gouvion mon second compagnon le grade de major ayant obtenu icy pour luy la commission de capitaine. Vous trouverèz sur l’etat du Corps ces officers dans les promotions de 1770 et 71. Il ne faut pas croire que ces officiers ne servent que depuis ces dates. Il y a toujours 5 ou six ans d’ecole et d’etudes avant l’epoque de la reception. Souvent même on a servi dans d’autres Corps. Aussi le plus jeune d’eux a plus de trente ans.
Si vous avèz d’ailleurs, messieurs, quelques moyens de vous informer d’eux que ce soit, je vous prie, avec le plus grand secret; car la moindre chose qui perceroit dans le public nous attireroit une defense de poursuivre notre entreprise.
Je vous seray obligé de me mander sur le champs si vous acceptèz mes propositions. Si je reçois votre reponse d’icy a six heures du soir, j’iray ce soir même chèz vous pour prendre des arrangements plus particuliers sur le voyage. Vous voudrèz bien me dire de quoy il faut principalement se munir &c. j’écriray ensuite a nos messieurs de se rendre icy et sous quinze jours au plus nous serons prets.
Si vous me mettèz dans le cas d’avoir l’honneur de vous voir ce soir, je vous prie, Monsieur, de m’en indiquer l’heure précise et de prendre des mesures pour que je n’y trouve aucune personne etrangere et qu’aucune autre ne survienne. Car je ne dois pas estre vu. J’ai l’honneur d’etre
A l’hotel d’hollande Rüe du bouloy
